Motion to transfer and consolidate article 78 proceeding pending in Supreme Court, Schencetady County, with special proceeding commenced pursuant to subdivision 1 of section 712 of the General Municipal Law, denied, without costs; and special proceeding adjourned pending determination of article 78 proceeding at Special Term. It is suggested that the parties promptly apply for a preference in the hearing and determination of the latter proceeding. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur.